NO. 07-04-0307-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                    JUNE 18, 2004

                         ______________________________


                       IN RE: JAMES LEE SWEED, RELATOR

                        _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                       OPINION


      Relator James W. Sweed seeks a writ of mandamus ordering respondent, the

Honorable Mackey Hancock, Judge of the 99th District Court of Lubbock County, to rule on

two motions allegedly pending in cause number 2003-522-601. We deny the petition.


      Relator has filed a Petition for Writ of Mandamus in which he alleges that respondent

has failed to act on two motions pending in the referenced cause. We are requested to

order respondent to rule on the motions.


      In support of the petition for writ of mandamus, relator has not attached any

documents evidencing the motions or relator’s alleged request that respondent rule on the

motions.
         When petition for writ of mandamus is made, it is the relator’s burden to show

entitlement to the relief being requested. See generally Johnson v. Fourth District Court

of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator must file with the

petition a certified sworn copy of every document that is material to relator’s claim for relief

and that was filed in any underlying proceeding, and a properly authenticated transcript of

any relevant testimony from any underlying proceeding including any exhibits offered in

evidence or a statement that no testimony was adduced in connection with the matter

complained of. TEX . R. APP . P. 52.7(a).


       Certified, sworn copies of motions and correspondence referenced in the petition are

not attached or furnished. Relator has not presented a record which shows entitlement to

the relief sought, or upon which we are authorized to act.


       The petition for writ of mandamus is denied.




                                                           Phil Johnson
                                                           Chief Justice




                                              -2-